United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 19-2402
                          ___________________________

                               United States of America

                          lllllllllllllllllllllPlaintiff - Appellee

                                             v.

                                    Edward Booker

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                      Appeal from United States District Court
                    for the Southern District of Iowa - Davenport
                                   ____________

                              Submitted: April 17, 2020
                              Filed: September 4, 2020
                                   ____________

Before LOKEN, SHEPHERD, and ERICKSON, Circuit Judges.
                          ____________

LOKEN, Circuit Judge.

       This is an appeal from an order reducing Edward Booker’s sentence pursuant
to Section 404 of the First Step Act of 2018. Pub. L. No. 115-391, § 404, 132 Stat.
5194, 5222 (2018). In June 2008, Booker was convicted of possession with intent to
distribute at least five grams of cocaine base (crack cocaine) in violation of 21 U.S.C.
§§ 841(a)(1), (b)(1)(B). At sentencing, the district court1 determined that his advisory
guidelines sentencing range as a career offender was 360 months to life imprisonment
and sentenced Booker to 380 months. In early 2019, the district court appointed the
Federal Public Defender’s Office to represent Booker in connection with possible
relief under the First Step Act.

       In May 2019, the court sent the parties an email and proposed order reducing
Booker’s sentence to 282 months and inviting their responses. Booker filed a
response on June 14, arguing that the 282-month proposal was based on a
mathematical error because a proportional reduced sentence would be 276 months,
and that the court should likewise reduce his term of supervised release from eight
years to six years. Booker also requested an opportunity to brief whether application
of the 18 U.S.C. § 3553(a) sentencing factors would warrant a further variance based
on factors such as the disparity between drug quantity and career offender
calculations, his good disciplinary record, and evidence of rehabilitation. On June
17, without further briefing, the district court entered the following Order reducing
Booker’s sentence to 277 months imprisonment:

      The defendant is a career offender. Because his statutory maximum
      punishment was life imprisonment when originally sentenced, his total
      offense level . . . was 37. Because he was found responsible for eight
      grams of crack cocaine and had a prior felony drug conviction, the
      statutory maximum for his offense would now be thirty years.
      Accordingly, his total offense level is now 34. The amended sentence
      reflects the same position within his amended sentencing guideline
      range (262-327 months) as his original sentence bore to his original
      sentencing guideline range (360 months-life). (380/360 x 262 = 277).
      His term of supervised release is reduced from 8 years to 6 years.



      1
        The Honorable John A. Jarvey, Chief Judge of the United States District Court
for the Southern District of Iowa.

                                          -2-
       On appeal, Booker first argues the district court abused its discretion in failing
to grant a greater sentence reduction because in using a mathematical formula to
calculate the reduced sentence the court either did not understand the scope of its
First Step Act discretion or failed to consider relevant factors. We disagree.

       The suggestion that the district court did not understand its First Step Act
discretion is without merit. The district court expressly recognized and exercised its
discretion to reduce Booker’s sentence. The court was not required to make an
affirmative statement acknowledging its broad discretion under Section 404. United
States v. Banks, 960 F.3d 982, 985 (8th Cir. 2020). The record establishes the court
considered Booker’s arguments -- it adjusted the proposed sentence reduction and
reduced the term of supervised release. We presume the court considered the other
arguments raised in Booker’s response. See id. “The district court need not respond
to every argument made by defendant or recite each section 3553 factor.” United
States v. Williams, 943 F.3d 841, 844 (8th Cir. 2019). Indeed, “the First Step Act . . .
does not mandate that district courts analyze the section 3553 factors for a permissive
reduction in sentence.” United States v. Moore, 963 F.3d 725, 727 (8th Cir. 2020).

        Nothing in the record suggests that the district court did not understand the
scope of its discretion under the First Step Act. Booker asserts “[t]he court apparently
believed that it was restricted to an almost mechanical application of current
guidelines to the defendant’s case.” This is the type of argument we consistently
reject in considering attacks on a district court’s sentencing discretion -- the court did
not expressly discuss my contention so it was not properly considered. Rather, the
standard for appellate review is whether the sentencing judge “set forth enough to
satisfy the appellate court that he has considered the parties’ arguments and has a
reasoned basis for exercising his own legal decisionmaking authority.” Rita v. United
States, 551 U.S. 338, 356 (2007). Here, in determining the extent of the reduction,
the court placed emphasis on a proportional reduction based on Booker’s “advisory
range under the current guidelines.” United States v. Harris, 960 F.3d 1103, 1106

                                           -3-
(8th Cir. 2020). This was clearly a relevant consideration. See Chavez-Meza v.
United States, 138 S. Ct. 1959, 1967 (2018). Having a reasoned basis for its decision,
the court did not abuse its substantial sentencing discretion.

       Finally, Booker argues the district court’s summary procedure violated the
“complete review” provision in Section 404(c) and deprived Booker of his Due
Process right to present argument and evidence on the proper extent of a First Step
Act reduction. As we explain in another First Step Act decision filed today, the
Section 404(c) “complete review” argument is without merit. United States v.
Hoskins, No. 19-2401, slip op. at 4 (8th Cir. Sep. 4, 2020); see Moore, 963 F.3d at
728. Likewise, we reject the due process argument. Booker had notice of the district
court’s proposed action and an opportunity to respond in a procedure not unlike the
sentence-modification procedure upheld in Chavez-Meza, 138 S. Ct. at 1964-68. The
district court certainly had discretion to grant Booker’s request for an opportunity to
brief the relevant sentence reduction considerations more fully. But the First Step Act
motion came before the same judge who imposed the original sentence. After giving
Booker notice and opportunity to respond, the court issued an order adequately
explaining the basis for its decision. There was no constitutional procedural
obligation to do more.

      The judgment of the district court is affirmed.
                     ______________________________




                                         -4-